UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6641



ALBERT CHARLES BURGESS, JR.,

                                           Petitioner - Appellant,

          versus


JOHN M. VANYUR, Warden at Butner, Low Security
Correctional Institution; ATTORNEY GENERAL OF
THE UNITED STATES,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-11-5-F)


Submitted:   July 7, 1999             Decided:   September 21, 1999


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Charles Burgess seeks to appeal from the district

court’s order denying his petition filed under 28 U.S.C. § 2241

(1994), and his motions to alter or amend the judgment under Fed.

R. Civ. P. 59(e).   Upon review, we find that the sentence Burgess

challenged has expired. Accordingly, because this appeal no longer

demonstrates a case or controversy, we dismiss it as moot.     See

Spencer v. Kemna, 523 U.S. 1, ___, 118 S. Ct. 978, 983 (1998)

(“[T]hroughout the litigation, the plaintiff ‘must have suffered,

or be threatened with, an actual injury traceable to the defendant

and likely to be redressed by a favorable judicial decision.’”);

Lane v. Williams, 455 U.S. 624, 631 (1982) (holding that habeas

petitions were moot after prisoners’ sentences expired and where

prisoners had attacked only their sentences).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2